IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                   : No. 480
                                         :
APPOINTMENT TO CRIMINAL                  : CRIMINAL PROCEDURAL RULES
                                         :
PROCEDURAL RULES COMMITTEE               :




                                    ORDER


PER CURIAM



             AND NOW, this 26th day of September, 2016, the Honorable Bruce R.

Beemer, Dauphin County, is hereby appointed as a member of the Criminal Procedural

Rules Committee for a term expiring January 1, 2018.